Citation Nr: 1205271	
Decision Date: 02/10/12    Archive Date: 02/23/12	

DOCKET NO.  07-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  This included service in Vietnam from October 1969 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Manchester, New Hampshire, that, in pertinent part, denied entitlement to service connection for a seizure disorder.  

In December 2007, the Veteran and his wife testified before a decision review officer at the Manchester RO.  A transcript of the proceedings is of record and has been reviewed. 

In April 2009, the Veteran and his wife testified at a video conference hearing with the undersigned Veterans Law Judge.  A transcript of that proceeding is also of record and has been reviewed.

In June 2009, the case was remanded for further development.  As a result of that development, in a Decision Review Officer decision dated in August 2010, service connection for post-traumatic stress disorder was granted.  A 50 percent rating was assigned, effective August 23, 2006.  Additionally, service connection for migraine headaches was granted.  A disability rating of 30 percent was assigned, effective April 2, 2007.  This represents a complete grant of the benefits as to the issues of service connection.  There has been disagreement with the ratings assigned, and a statement of the case has been issued.  The record before the Board does not include a substantive appeal as to the increased ratings.  As such, the issue remaining before the Board is the one listed on the title page.


FINDING OF FACT

A seizure disorder was initially demonstrated many years after service discharge and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include exposure to any herbicides while serving in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this appeal, in letters dated in June 2007, December 2008, and September 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a seizure disorder, as well as what information and evidence had to be submitted by him and what information and evidence would be obtained by VA.  The Veteran was also provided with general information pertaining to VA's assignment of disability ratings and effective dates.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private outpatient treatment reports, and a VA examination report.  Additionally, the claims file contains testimony given by the Veteran and his wife at a hearing before a Decision Review Officer at the RO in December 2007 and at a video conference hearing with the undersigned in April 2009.  The examination accorded the Veteran took place in February 2010 and the Board finds that it is more than adequate.  The opinion expressed following the examination is based on detailed and thorough physical evaluation and a review by the examiner of the entire claims file.  The examiner provided a rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Pertinent Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who has served ninety (90) days or more on active service during a period of war, or after December 31, 1946, certain chronic disabilities, to include a seizure disorder, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease process diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things:  1) A current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide exposure under VA law; AL amyloidosis, chloracne or other acneiform diseases consistent with chloracne, diabetes mellitus, Type 2, Hodgkin's Disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft tissue sarcomas (other than osteosarcoma), chondral sarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences Report, "Veterans and Agent Orange:  Uptake 1996," dated March 14, 1996.

Even if the statutory presumptions are not for application, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, Section 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The Board's analysis below will focus specifically on what the appeal shows, or fails to show, on the claim.

The Veteran and his representative essentially assert that service connection is warranted for a seizure disorder, primarily related to his exposure to herbicides while serving in Vietnam.  However, after having considered the evidence as a whole, the Board finds service connection for such disability is not warranted.

A determination in this case requires competent evidence.  The Veteran himself is competent to report that he experienced certain events in service and experiences certain symptoms.  As a layman, however, his opinion alone is not sufficient upon which to make the determination as to a relationship between service and any current disability.  Rather, the Board must weigh and assess the competence and credibility of all the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to a current disability, the record reflects that the Veteran has been diagnosed with, and has been receiving treatment for, a seizure disorder since the mid-1990's, a time many years following service discharge.  

In order to establish service connection on a presumptive basis, the seizure disorder must become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the seizure disorder manifested itself to a compensable degree within the first year following service separation.  As noted above, the first clinical evidence of record of a seizure disorder is in the mid-1990's, a time years following service discharge.  The service treatment records are without reference to complaints or findings indicative of the presence of a seizure disorder.  The pertinent evidence of record includes a report of a December 1996 hospitalization at the Orlando Regional Medical Center.  The Veteran was admitted after an episode of feeling strange and lightheaded and having difficulty speaking.  His wife described right hand shaking and brought him to the hospital.  There was no evidence of a myocardial injury.  The wife described another episode a couple of weeks earlier when he had stiffness and altered mental status where he seemed to be "out of it and had no recall of it."  Neurology was consulted.  It was stated that a Dr. M saw the Veteran and thought it probably was a seizure.  Testing was recommended.  

Also of record is a December 1996 statement by Dr. M in which he indicated the Veteran was seen after a second hospitalization in as many weeks for what the Veteran described as episodes which he believed were like "I am out of my environment and I cannot move and I just feel like I am totally out of it."  His wife noticed slurred speech.  This resulted in hospitalization earlier in December 1996.  Neurological evaluation was planned to determine if the Veteran had the onset of a low grade seizure disorder. 

The record contains a notation dated in January 1997 that the Veteran had an adjustment disorder with mixed emotional features.  Notation was also made of a possible seizure disorder.  It was remarked that "they apparently have discovered some brain lesions and are not sure of the cause.  There may also be a possibility and problems arising from chemicals used during his tour in Vietnam or perhaps also during the time he was heavily involved in alcohol."  Subsequently, the Veteran was placed on Tegretol and a private outpatient visit dated in May 1997 reflected that the Veteran was seen at that time for a followup on his seizure disorder.  The assessment at that time was a history of seizure disorder.  

The Veteran received treatment and evaluation in the years thereafter primarily for symptoms associated with his service-connected PTSD and migraine headaches.  Additional seizures do not seem to be documented.

The Veteran was accorded a neurological disorders examination by a VA physician in February 2010.  The claims file and medical records were reviewed by the examiner.  Review of the records with regard to a seizure disorder refers to the date of onset being 1996 or 1997.  Reference was made to the private medical records referred to above.  It was stated the Veteran had had no reported seizures since 1997.  Reference was made to electroencephalogram tracings in 1997 showing slow wave focus of the left anterior quadrant with no definite epileptiform activity.  It was stated the Veteran had had numerous head CT scan and magnetic resonance imaging testing since 1997 and these had been reported within normal limits, other than an enlarged posterior fossa cistern which the examiner noted was a probably normal variant.  The examiner stated the seizure disorder "had no clear cause.  It is less likely as not (less than 50 percent chance) related to his military service."

The Veteran has not submitted a medical opinion asserting a causal relationship between any current seizure disorder and his military service.  The main evidence in his favor consists of testimony by himself and his wife, but their statements over the years are somewhat inconsistent.  At the hearing in 2009, they testified that the Veteran has had problems with a seizure disorder since military service.  However, in a March 2007 statement primarily concerned with the Veteran's PTSD, his wife stated that he received a diagnosis of a seizure disorder in 1996.  She did not refer to any problems with a seizure disorder in the years prior thereto.  The private medical records reflect evaluation of the Veteran in late 1996 and 1997.  The treatment and evaluation records during that time which have been discussed above, for the most part point to very recent onset of seizure-like symptomatology.  One assessment in January 1997 made reference to a possibility of problems arising from reported chemical use during the Veteran's tour in Vietnam or possibly also during the time he was heavily involved in alcohol.  However, there is no indication the physician who made the comment had access to the entire claims file, to include the service treatment records which, as noted above, are without reference to complaints or findings indicative of the presence of a seizure disorder.  Moreover, this appears to be speculative, rather than a medical opinion based on the evidence.  

The one opinion of record with regard to the etiology of any current seizure disorder is that from the VA physician in 2010.  The examiner indicated that he had access to and reviewed the entire claims file and he expressed the opinion that it was less likely than not that any current seizure disorder was related in any way to the Veteran's military service.  The 2010 VA examiner's opinion is definite and probative as to the matter within the Board's jurisdiction and more persuasive than the inconsistent statements from the Veteran and his wife.  In view of the foregoing, the Board concludes that the preponderance of the evidence does not establish that the Veteran's current seizure disorder was caused by or aggravated by any incident of the Veteran's service.

The Veteran and his wife primarily assert that his seizure disorder is related to Agent Orange exposure while serving in Vietnam.  In order for a Veteran to establish service connection on a presumptive basis for a disability that results from exposure to herbicides, including Agent Orange, while serving in Vietnam, that disability must be one that is statutorily listed as a presumptive condition.  With respect to the claim for service connection as a residual of exposure to herbicides, it is not disputed that the Veteran served in Vietnam, and, was, therefore, exposed to Agent Orange.  However, the Board notes that the disabilities that have been positively associated with Agent Orange do not include seizure disorders.  See 38 C.F.R. §§ 3.307, 3.309.  As noted above, there is no competent evidence of record that causally links the veteran's seizure disorder to exposure to Agent Orange in service.  Again, the only opinion that potentially associates the seizures with service, is speculative, and also "possibly" associated it with excessive alcohol use.

Accordingly, the Board finds the preponderance of the evidence is against the claim and it must be denied.


ORDER

Service connection for a seizure disorder, to include as due to herbicide exposure, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


